 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DERRICK WHEATEN,                                1:18-cv-00885-AWI-JLT (PC)

12                       Plaintiff,                   ORDER DENYING MOTION FOR
                                                      EXTENSION OF TIME, DENYING
13           v.                                       MOTION TO AMEND OPPOSITION AS
                                                      MOOT, AND DENYING MOTION TO
14    KNOLL, et al.,                                  STRIKE AMENDED OPPOSITION AS
                                                      MOOT
15                       Defendants.
                                                      (Docs. 45, 47, 50)
16

17          Defendants’ motion for summary judgment (MSJ) is currently pending before the Court.

18   (Doc. 35.) Plaintiff filed an opposition, (Docs. 38-40), and Defendants filed a reply, (Doc. 41). On

19   September 3, 2019, the Court granted Plaintiff’s request to postpone consideration of the MSJ and

20   allow discovery by both parties regarding the “authenticity of the SENTRY documents submitted

21   and the procedures the defendants were obligated to follow if the plaintiff provided them

22   documentation that differed from the entries in SENTRY.” (Doc. 43 at 2-3.) On September 9,

23   2019, Plaintiff filed a motion for an extension of time to respond to Defendants’ reply to his

24   opposition to Defendants’ MSJ, (Doc. 45); and, on September 13, 2019, he filed a motion to

25   amend his opposition, (Doc. 47). With the latter motion, Plaintiff concurrently filed an amended

26   opposition. (Doc. 46.)

27          On September 25, 2019, Plaintiff filed a motion to strike his amended opposition. (Doc.

28   50.) In his motion, Plaintiff declares that, on September 5, 2019, he was transferred from Bexar
 1   County Adult Detention Center to Garza West Unit, and that he did not learn of the Court’s

 2   September 3 order until September 18. (Id. at 1-2.). Defendants opposed the motion, stating that

 3   the Court “should not strike [Plaintiff’s] amended opposition or allow him to conduct any further

 4   discovery.” (Doc. 51 at 1.)

 5           In its September 3, 2019 order, the Court stated that, “if Plaintiff discovers evidence he

 6   feels is relevant to establish a triable issue of fact to defeat Defendants’ motion for summary

 7   judgment[,] he may file a new opposition on or before December 15, 2019.” (Doc. 43 at 3.) The

 8   Court further stated that, “[i]f Plaintiff files a new opposition …, Defendants may file a new

 9   reply….” (Id.) The Court provided that, if Plaintiff filed a new opposition, the Court would strike
10   his prior opposition, (Docs. 38-40); and if Defendants filed a new reply, the Court would strike

11   their prior reply, (Doc. 41). (Id.)

12           Given its prior order, the Court finds that Plaintiff’s motion to amend his opposition,

13   (Doc. 47), is moot. Therefore, the Court DENIES the motion, (Doc. 47); and, the opposition filed

14   concurrently therewith, (Doc. 46), is DISREGARDED.

15           Based on the above, the Court finds that Plaintiff’s motion to strike his amended

16   opposition, (Doc. 50), is also moot. Thus, the Court DENIES the motion, (Doc. 50). Defendants

17   argue that the Court should not allow Plaintiff to conduct any further discovery. (Doc. 51 at 1.)

18   However, the Court already granted both parties the opportunity to conduct discovery on the

19   limited issue specified above. (Doc. 43 at 3.) Only if Plaintiff discovers new evidence that he
20   feels is relevant to establishing a triable issue of fact to defeat Defendants’ MSJ may he file a new

21   opposition by December 15, 2019. If not, Plaintiff’s original opposition, (Docs. 38-40), will

22   remain in effect.

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        2
 1          Lastly, the Court DENIES Plaintiff’s motion for an extension of time to file a response to

 2   Defendants’ reply, (Doc. 45). Per Local Rule 230(l), a party may submit an opposition to a

 3   motion, and the moving party may file a reply to the opposition. The rule, though, does not allow

 4   the opposing party to submit a response to the reply. See Local Rule 230(l).

 5
     IT IS SO ORDERED.
 6

 7      Dated:     November 20, 2019                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      3
